               Case 2:19-cv-00723-JFC Document 10 Filed 12/17/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION

US FOODS, INC.,                               )
                                              )
                        Plaintiff,            )
          v.                                  )    CASE NO.: 2:19-CV-00723-JFC
                                              )
HINES WARD’S TABLE 86, LLC,                   )
                                              )
                                              )
                        Defendant.            )

                         REQUEST TO ENTER DEFAULT AGAINST
                        DEFENDANT HINES WARD’S TABLE 86, LLC

To the Clerk of the U.S. District Court for the Western District of Pennsylvania:

          You will please enter the default of Defendant Hines Ward’s Table 86, LLC for failure to

plead or otherwise defend as provided by the Federal Rules of Civil Procedure as appears from the

affidavit of Kristen L. Moritz.

                                                     Respectfully submitted,

                                                     Plaintiff US Foods, Inc.

                                                     By its counsel,

Dated: December 16, 2019                             /s/ Kristen L. Moritz
                                                     Kristen L. Moritz, Esq.
                                                     GESK MORITZ, LLC
                                                     14 East Main Street
                                                     Carnegie, Pennsylvania 15106
                                                     Phone: (412) 429-9100




12774229
601429951.1
              Case 2:19-cv-00723-JFC Document 10 Filed 12/17/19 Page 2 of 2



          AND NOW, THIS ___ DAY OF DECEMBER, 2019, pursuant to request to enter default

and affidavits filed, default is hereby entered against Defendant Hines Ward’s Table 86, LLC for

failure to plead or otherwise defend.


                                                   Clerk




                                               2
601429951.1
